Citation Nr: 0336897	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  98-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to November 14, 1997 
for an award of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  As discussed further below, the Board 
issued two previous decisions in this matter that the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  The Court has now returned the case to the Board 
for additional review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record shows that the veteran has been unable to work 
due to service-connected disabilities since April 25, 1996.

3.  The veteran submitted an initial claim of entitlement to 
TDIU on November 14, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to November 14, 1997 
for an award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157(b)(1), 
3.159, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of several 
documents including the Statement of the Case issued by the 
RO and the prior Board decisions.  The veteran was informed 
of the basis for the denial of his claim, of the type of 
evidence that he needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  The RO 
obtained the medical evidence relevant to this case, and the 
veteran presented testimony at a personal hearing.

The Board observes that, in a claim for an earlier effective 
date, the submission of evidence that would be probative in 
other types of claims is not relevant.  For example, current 
medical evidence is not dispositive in a claim for an earlier 
effective date.  In recent correspondence, the veteran's 
attorney wrote that he had no additional evidence to submit.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that no further action is 
necessary to comply with the VCAA.

The record shows that the veteran submitted a written 
application for TDIU on November 14, 1997.  A complete review 
of the claims file reveals no prior claim, formal or 
informal, for TDIU.  In his application for TDIU, the veteran 
alleged that his unemployability was due to his service-
connected bilateral knee disabilities.

In a rating decision issued in April 1998, the RO denied 
entitlement to TDIU and the veteran appealed that decision.  
In October 1999, the Board remanded the issue to the RO for 
additional development.  In a rating decision issued in 
August 2000, the RO granted entitlement to TDIU, effective 
from March 23, 2000.  The veteran disagreed with the assigned 
effective date and the current appeal ensued.

The Board issued a decision in December 2001 that confirmed 
the denial of an effective date prior to March 23, 2000 for 
the award of TDIU.  The Board determined that the veteran's 
entitlement to TDIU had arisen subsequent to his claim; 
therefore, the date of entitlement was the earliest possible 
effective date.  See 38 C.F.R. § 3.400(o) (2003).  The 
veteran appealed this denial to the Court and the Court, in a 
Memorandum Decision issued in February 2003, vacated the 
December 2001 Board decision and remanded it pursuant to 
38 U.S.C.A. § 7252(a).  The Court approved a Joint Motion for 
Remand that found that the Board had failed to provide 
adequate reasons and bases for its decision.  

Consequently, in April 2003, the Board issued a decision that 
granted an effective date of November 14, 1997 for the award 
of TDIU.  The Board found that the veteran had been unable to 
secure and follow a substantially gainful occupation since at 
least November 14, 1997, the date of his claim.  The 
veteran's entitlement to TDIU had preceded his claim; 
therefore, the date of claim was the earliest possible 
effective date.  See 38 C.F.R. § 3.400(o) (2003).

The veteran appealed that part of the April 2003 Board 
decision that denied an effective date prior to November 14, 
1997 for the award of TDIU.  In a Memorandum Decision issued 
in October 2003, the Court vacated the pertinent part of the 
April 2003 Board decision.  The Court granted a Joint Motion 
for Remand prepared by the parties that found that the Board 
had failed to provide adequate reasons and bases for its 
decision.  In particular, the Joint Motion directed that the 
Board should consider the application of 38 U.S.C.A. 
§ 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2003).

The veteran contends that he is entitled to an earlier 
effective date for the award of TDIU because the Social 
Security Administration determined that he was disabled 
effective from April 1996.  In evaluating the veteran's claim 
for an earlier effective date for an increased evaluation, 
the applicable regulation provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).

An application for TDIU is an application for increased 
compensation within the meaning of 38 U.S.C.A. § 5110(b)(2).  
See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).

Thus, determining whether an effective date assigned for an 
increased rating or a grant of TDIU is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

In the present case, the veteran submitted his initial claim 
for TDIU on November 14, 1997.  Therefore, the Board must 
determine whether that claim was received within one year of 
a factually ascertainable increase in his service-connected 
disability.  A review of the record shows that the Social 
Security Administration issued a decision on June 5, 1997 
that the veteran had been disabled since April 25, 1996.  He 
was found to be unable to work due to his bilateral knee 
disability, low back disability, and psychiatric disorder.  

Based upon the above facts, the veteran's ascertainable 
increase in the level of his service-connected disabilities 
was present since April 25, 1996, more than one year prior to 
the date of his November 14, 1997 application for TDIU.  This 
is significant because the Court has held that when the 
factually ascertainable increase occurs more than one year 
prior to the receipt of claim that the effective date is the 
date of claim.  Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  The VA General Counsel has reiterated that, as held 
by the Court in Harper, the effective date of an increased 
rating would be the date of the claim when the claim is not 
received within the year following the increase in 
disability.  See VAOPGCPREC 12-98.  Thus, an effective date 
prior to November 14, 1997 is not warranted since the 
increase in disability is shown to have occurred more than 
one year prior to the date of the application.  Accordingly, 
the requirements for an effective date prior to November 14, 
1997 for an award of TDIU are not met.  The appeal is denied.


ORDER

Entitlement to an effective date prior to November 14, 1997 
for an award of TDIU is denied.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



